Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wintermantel (US 20110080314).
	Regarding claim 1, Wintermantel teaches:
A method for determining at least one object information item of at least one target object which is sensed with a radar system, in particular of a vehicle, the method comprising: (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
transmitting transmission signals are transmitted into a monitoring range of the radar system with at least one transmitter; (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
receiving echoes of the transmission signals, which are reflected at the at least one target object as received signals with at least one receiver (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
and converting the received signals into a form useable by an electronic control and/or evaluation device (The signals received from the respectively selected receiver antenna are equally down-mixed in the real-valued mixer 1.5 with the signal of the oscillator 1.2 into the low frequency range. Thereafter, the received signals go through a bandpass filter 1.6 with the shown transfer function, an amplifier 1.7 and an A/D converter 1.8; subsequently they are further processed in a digital signal processing unit 1.10 (0059))
wherein the received signals are subjected to at least one multi-dimensional discrete Fourier transformation, determining at least one target signal is determined from the result of the at least one Fourier transformation (Then via the 256 sampled values of each frequency ramp a Discrete Fourier Transformation (DFT) in form of a Fast Fourier Transformation (FFT) is formed (0063))
generating, at the transmitter end, at least one first transmission signal and at least one second transmission signal are generated from a frequency-modulated continuous wave signal (The waves reflected at a single object and originating from the two transmitter antennas (0066, Fig. 2) (Fig.2 shows the frequency modulated continues wave signal))
wherein the at least one second transmission signal is encoded by means of phase modulation with respect to the at least one first transmission signal (Thus before the second DFT these received signals originating from TX1 have an additional phase modulation of 180.degree. with the period length 2, which leads with the second DFT to a displacement of the spectrum by half the DFT-length and thus 12.5 kHz.(0078))
with the result that an at least temporary signal orthogonality between the at least one first transmission signal and the at least one second transmission signal is obtained (the association between the phase differences .DELTA..phi.=.pi.sin(.alpha..sub.Az) of adjacent antenna combinations and the azimuth angle .alpha..sub.Az in the azimuth range ]-90.degree.,+90.degree (0124))
wherein the at least one first transmission signal is emitted with at least one first transmitter, and the at least one second transmission signal is emitted with at least one second transmitter, simultaneously into the monitoring range of the radar system, wherein the at least one second transmission signal is emitted with regular transmission pauses of a predefined length (The radar system according to invention is characterized in that at least two transmitter and receiver antennas overlap with regard to the spatial direction R without being identical. This means that this is not a joint antenna for transmission and reception(0012))
Regarding claim 2, WIntermantel teaches wherein at the receiver end a multiplicity of target signal is determined from the result of the at least one multi- dimensional discrete Fourier transformation, wherein one of the target signals  for each physically present target object corresponds to the at least one first transmission signal , and two target signals correspond to the at least one second transmission signal (Then via the 256 sampled values of each frequency ramp a Discrete Fourier Transformation (DFT) in form of a Fast Fourier Transformation (FFT) is formed. This makes it possible to separate objects in different distances, which lead to different frequencies (see FIG. 3; on the left signal before DFT with presence of two objects, on the right after DFT)(0063, Fig.3))
Regarding claim 3, WIntermantel teaches:
wherein the result of the at least one multi-dimensional Fourier transformation is implemented as a range Doppler matrix for a uniqueness range with respect to a Doppler dimension, wherein the range Doppler matrix is composed of cells which are each characterized by a Doppler value (1) and a range value (k) and have a complex-valued amplitude (s(k, 1)) which characterizes a signal intensity (Fig. 5 shows the complex matrix with detection cells. These cells shows the range (k) and the relative speed (Doppler).)
the range Doppler matrix is divided into four sub-matrices (TM) with the same extent with respect to the Doppler dimension, for each range value (k) the absolute values of the amplitudes (s(k, 1)) of the cells of the sub-matrices (TM) which each correspond in priority with respect to their Doppler value (1) are combined to form a respective spectrum value from the spectrum values (Fig. 9 shows the sub matrices with the range values. These cells shows the range (k) and the relative speed (Doppler)).
Regarding claim 5, Wintermantel teaches wherein at least one object information item is determined from at least one validated target signal (In the signal processing means from these received signals for objects their angular position in the spatial direction R (e.g. horizontal) is derived (0012)).
Regarding claim 6, Wintermantel teaches the target spectrum values are determined from the spectrum values by means of at least one detection algorithm (FIG. 5 shows the two-dimensional complex-valued spectrum after the second DFT)
Regarding claim 7, Wintermantel teaches the length of the transmission pauses of the at least one second transmission signal are predefined as a period length or integral multiple of the period length of the at least one first transmission signal (with regard to the spatial direction S that runs perpendicular to spatial direction R the position of the relative phase centers of these combinations of transmitter and receiver antennas varies periodically with the period length P (0022))
Regarding claim 8, Wintermantel teaches in the course of the determination of at least one object information item a phase difference between at least two validated target signals is determined (Fig.7 shows the phase difference from the antennas to the object)
Regarding claim 9, Wintermantel teaches at least one multi-dimensional discrete Fourier transformation is executed as a fast Fourier transformation (Then via the 256 sampled values of each frequency ramp a Discrete Fourier Transformation (DFT) in form of a Fast Fourier Transformation (FFT) is formed (0063))
Regarding claim 10, Wintermantel teaches a regularly alternating pattern is applied to at least one transmission signal (Fig.2 shows the alternating pattern that is applied to the transmission signal)
Regarding claim 11, Wintermantel teaches at least one transmission signal with a constant phase and/or at least one transmission signal with a changing phase are/is emitted (For this purpose sums are created via the complex values to the 8 antenna combinations, which are each multiplied with a set of complex factors with a linear changing phase(0069))
Regarding claim 12, Wintermantel teaches phase change between 0 and 180 is applied to at least one transmission signal after each frequency ramp of the frequency-modulated continuous wave signal (Fig. 10 shows the element 10.4 which is a phase change from 0 to 180)
Regarding claim 13, Wintermantel teaches:
A radar system of a vehicle, for determining at least one object information item of at least one target object, comprising (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
east one transmitter for transmitting transmission signals into a monitoring range (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
at least one receiver for receiving echoes, which are reflected at the at least one target object, of the transmission signals as received signals (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
at least one control and/or evaluation device comprising, wherein the at least one control and/or evaluation device has means for determining at least one target signal from at least one multi-dimensional discrete Fourier transformation of the received signals (Then via the 256 sampled values of each frequency ramp a Discrete Fourier Transformation (DFT) in form of a Fast Fourier Transformation (FFT) is formed. This makes it possible to separate objects in different distances, which lead to different frequencies (see FIG. 3; on the left signal before DFT with presence of two objects, on the right after DFT)(0063, Fig.3))
from at least one multi-dimensional discrete Fourier transformation of the received signals and for determining at least one object information item from at least one target signal (Each of the discrete frequency supporting points j of the DFT corresponds to a distance r(0063))
wherein the at least one control and/or evaluation unit further comprises has means for carrying out the method according to claim l one of the preceding claims (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
Regarding claim 14, Wintermantel teaches:
A driver assistance system of a vehicle, comprising at least one electronic control device for controlling functional devices of the vehicle on the basis of object information which is made available by at least one radar system (As a comfort function FSRA (Full Speed Range Adaptive Cruise Control) plays the most important roll in the current development (0003). Since the method describes the way of positioning the antennas and profroming signal processing it would be obvious that there would be some sort of controller that outlines the functions of each component.)
and at least one radar system for determining at least one object information item of at least one target object, wherein the at least one radar system has at least one transmitter for transmitting transmission signals into a monitoring range (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
at least one receiver for receiving echoes, which are reflected at the at least one target object, of the transmission signals as received signals (The radar system has 2 transmitter antennas TX0 and TX1 for emitting transmission signals and 4 receiver antennas RX0-RX3 for receiving transmission signals reflected at objects (0057))
and at least one control and/or evaluation device comprising means for determining at least one target signal from at least one multi-dimensional discrete Fourier transformation of the received signals (Then via the 256 sampled values of each frequency ramp a Discrete Fourier Transformation (DFT) in form of a Fast Fourier Transformation (FFT) is formed. This makes it possible to separate objects in different distances, which lead to different frequencies (see FIG. 3; on the left signal before DFT with presence of two objects, on the right after DFT)(0063, Fig.3))
for determining at least one object information item from at least one target signal, characterized in that wherein the at least one control and/or evaluation unit has means for carrying out the method according to claim (Each of the discrete frequency supporting points j of the DFT corresponds to a distance r(0063))
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648